Citation Nr: 0423801	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  03-32 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from May 1953 to May 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  The veteran indicated on his 
November 2003 VA Form 9 that he wished to testify at a BVA 
hearing.  In March 2004 correspondence, he withdrew the 
hearing request.  According to a VA Form 21-22 in the claims 
folder the veteran appointed The American Legion as his 
representative in March 2002.  In his November 2002 notice of 
disagreement, he expressed dissatisfaction with his 
representation and withdrew it.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et seq. (West 2002), provides that VA has a 
duty to assist a claimant in obtaining evidence necessary to 
substantiate his or her claim for VA benefits.  See 38 
U.S.C.A. § 5103A (West 2002).  This assistance specifically 
includes obtaining medical examinations or opinions if 
necessary.  38 U.S.C.A. § 5103A(d).  Under the VCAA, VA is 
obliged to provide an examination when the record contains 
competent evidence that the claimant has a current disability 
or signs and symptoms of a current disability, the record 
indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim. Id.  The evidence of a link between 
current disability and service must be competent. Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

The claims folder contains competent evidence that the 
veteran has bilateral hearing loss.  A private audiological 
examination conducted in May 1999 shows "left unilateral 
sensorineural hearing loss much more significant than right 
with much less discrimination."  Also, an October 2003 
record from the VA Medical Center (VAMC) in Gainesville, 
Florida shows sensorineural hearing loss in the right ear and 
both conductive and sensorineural hearing loss in the left.  
Such evidence is competent evidence of a current disability.  
The record also indicates that the veteran's current hearing 
loss may be associated with active service.  In a February 
2004 record from the VAMC in Gainesville the veteran reported 
significant exposure to loud noises while working on a rifle 
range in the military.

Given the above evidence and the uncertainty as to the 
etiology of his current bilateral hearing loss, on remand he 
should be afforded an appropriate VA examination to resolve 
this matter.  See Horowitz v. Brown, 5 Vet. App. 217 (1993).  
Medical expertise informed by full review of the history and 
appropriate testing and examination is required.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should make arrangements 
with the appropriate VA medical 
facility for the appellant to be 
afforded an audiological examination 
to determine the etiology of his 
current hearing loss.  The claims 
folder must be made available to the 
examiner for review.  
The examiner should identify all 
relevant pathology that is present 
and describe the nature and progress 
of any pathology that has been 
identified.  After reviewing the 
records and examining the appellant, 
the examiner is requested to express 
an opinion as to the following 
question:

?	Is it "likely," "at least as 
likely as not," or "unlikely" 
that the veteran's current 
bilateral hearing loss is 
causally related to his alleged 
in-service noise exposure?

The term "as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the 
weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion 
as it is to find against it.

The examiner should identify the 
information on which he or she based 
his or her opinions.  The opinions 
should adequately summarize the 
relevant history and clinical 
findings, and provide explanations as 
to all medical conclusions rendered.  
The examiner's attention is 
specifically directed to the May 1999 
private audiological examination 
(green tab), the October 2003 note 
from VAMC Gainesville (yellow tab) in 
the claims folder and the veteran's 
contentions in January 2002 and in 
November 2003 (orange tabs).

2.  After the development requested 
above has been completed to the 
extent possible, the RO should 
readjudicate the appellant's claim.  
If the benefit sought continues to be 
denied, the RO should issue a 
supplemental statement of the case 
(SSOC). Thereafter, if appropriate, 
the case should be returned to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 





	`						(CONTINUED ON NEXT PAGE)

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



